DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered. Claims 1, 2, 6, 13, 14, 16, and 18 have been amended. Claims 21-25 have been added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ken Smolik (Reg. No. 44,344) on 6 April 2021 and in subsequent communications.

The application has been amended as follows: 
Claim 13-20 and 22-25  (Canceled)



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claim 1 in particular, sending a notification response message, by the wireless device via the mobile application bypassing the operating system, to the communication rules engine, the notification response message indicative of the activity indicator, in response to the sending, when the activity indicator is indicative that the detected unusual activity is valid, receiving by the operating system of the wireless device, a notification message that the user can proceed with an associated activity, and in response to the sending, when the activity indicator is indicative that the detected unusual activity is invalid, receiving by the mobile application bypassing the operating system, further interaction with the user for a resolution of the detected unusual activity, in combination with other elements recited in the claims.
As the closest prior art, Sharda shows sending a result of a verification or a notification response message by a verification application on the mobile device to an ACNO server or communications rules engine. ([0033]) The result of the verification is indicative of the selection of the user to allow pin verification. A secondary reference, Khan, shows a user device sending a notification response message from a client device (Fig. 4, 424) and receiving a notification message that a transaction has been approved (Fig. 4, 428) via SMS. ([0070], lines 11-28; [0071], lines 1-7 and 14-19; [0048]) However, Khan fails to show the received message is in response to a notification response message from a mobile application bypassing the operating system.  A newly discovered reference, Bell et al. (U.S. Patent No. 10,754,518) shows an application bypassing an operating system and sending a service call to a server. (Fig. 9; Column 14, lines 10-50) However, none of the cited references either alone or combination show in response to the sending by the wireless device via the mobile application bypassing the operating system, when the activity indicator is indicative that the detected unusual activity is valid, receiving by 
Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrawal et al. (U.S. Patent Publication 2020/0286093) – two-way push notifications for fraudulent activity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451